* Headnote 1. Intoxicating Liquors, 33 C.J., Section 371 (Anno).
The defendant, W.H. Morrison, was convicted in the lower court of having intoxicating liquors in possession, and a return on the search warrant indicates that he was bountifully supplied, which shows twenty-five gallons of white corn whisky, twenty gallons in glass jugs, five gallons in a keg, one thousand pounds of sugar and one thousand pounds of shorts, several empty kegs, a sack of quart bottles and a case of half-pint bottles.
He was convicted on the testimony of the sheriff of the county and his deputies, who found the liquor in the house owned by and under the control of the defendant, who testified that they found the whisky in the defendant's possession. Seasonable objection was made to the testimony of the sheriff and his deputies, and the material part of the affidavit for a search warrant is as follows:
"State of Mississippi, County of Marshall:
"This day R.D. Ford came and personally appeared before the undersigned, a justice of the peace for the first supervisor's district of said county, and makes oath that he has reason to believe, that intoxicating liquors are being manufactured, possessed, sold, or offered for sale, or given away, in violation of law, in the dwelling house, outhouses, upon the premises, in the automobiles or other vehicles used or occupied by, and on the person *Page 224 
of W.H. Morrison at four miles northwest of Cayce on Byhalia 
Collierville road, said county and state, and this belief is not feigned of malice against the said W.H. Morrison, but is founded on credible information, in that the affiant has been informed by a credible person that such is a fact."
It will be noted that the affidavit for search warrant contains the allegation that he has reason to believe and omits the words "and does believe." This case falls squarely within, and is controlled by, the rule announced in State v. Watson,133 Miss. 796, 98 So. 241, wherein it is held that to omit the words "does believe" renders the affidavit fatally defective, and that a search warrant issued upon such a defective affidavit is illegal.
Reversed and remanded.